Citation Nr: 0111154	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-09 248A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
disability benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 determination from the Manila, 
Philippines Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDING OF FACT

The United States Army Reserve Personnel Center has certified 
that the appellant had no service as a member of the Army of 
the United States (AUS), or the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to VA 
benefits has not been met as a matter of law; the appellant 
is not eligible for VA benefits.  38 U.S.C.A. §§ 101, 107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1(d), 3.8, 3.9, 
3.203 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as an appellant by submitting evidence 
of service and character of discharge.  Aguilar v. Derwinski, 
2 Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  If such evidence is not received, VA will request 
verification of service from the service department.  
38 C.F.R. § 3.203(c).

One who has not provided evidence of valid military service, 
such as the appellant in the instant case, never attains the 
status of appellant.  Consequently, VA is not obliged to 
determine whether there exists a well-grounded claim, nor 
obliged to assist him in developing facts pertinent to his 
contentions.  Aguilar, supra.

The United States will pay compensation to any "veteran" 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2000).

The law authorizes the payment of pension to a "veteran" of a 
war who has the requisite service and who is permanently and 
totally disabled from nonservice-connected disability not due 
to the veteran's own willful misconduct.  38 U.S.C.A. 
§§ 1502, 1521 (West 1991).

The term "veteran" is defined by law as a person who served 
in the active military, naval or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991);  38 C.F.R. 
§ 3.1(d) (2000).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24) (West 1991); 38 C.F.R. § 3.6 (2000).  

Service in the Regular Philippine Scouts is included for 
pension and compensation benefits.  38 C.F.R. § 3.8(a).  

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits.  
Service department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits.  38 C.F.R. § 3.8(c) and 
(d).  

The following certifications by the service departments will 
be accepted as establishing guerrilla service: (1) recognized 
guerrilla service; (2) unrecognized guerrilla service under a 
recognized commissioned officer only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army.  This 
excludes civilians.  See 38 C.F.R. §§ 3.8(d)(1), (2) (2000).  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, the VA may accept evidence of service 
submitted by an appellant, such as a DD Form 214, Certificate 
of Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions: 

(1) the evidence is a document issued by the service 
department.  A copy of an original document is acceptable if 
the copy was issued by the service department or if the copy 
was issued by a public custodian of records who certifies 
that it is a true and exact copy of the document in the 
custodian's custody; and 

(2) the document contains needed information as to length, 
time, and character of service; and 

(3) in the opinion of the VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. 
§ 3.203(a) (2000).  However, when the appellant does not 
submit evidence of service or the evidence submitted does not 
meet the requirements of 38 C.F.R. § 3.203, the VA shall 
request verification of service from the service department.  
The Court has held that the VA is prohibited from finding, on 
any basis other than a service department document, which the 
VA believes to be authentic and accurate, or service 
department verification that a particular individual served 
in the United States Armed Forces.  Service department 
findings, therefore, are binding on VA for purposes of 
establishing service in the United States Armed Forces.  Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992).  

Analysis

Preliminary Matter: Duty to Assist

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the appellant.  Therefore, the 
amended duty to assist law applies.  Id; see Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. February 22, 2001).  

In this case, the Board is of the opinion that any assistance 
beyond what has already been provided is not required in this 
case because there is no reasonable possibility that it would 
aid in substantiating the appellant's claim.  He has been 
notified of his procedural and appellate rights.  
Furthermore, he has been provided with the laws and 
regulations pertinent to his claim, has been afforded the 
opportunity to present arguments in favor of his claim, and 
has in fact provided such arguments.  

Moreover, the facts of this case are not disputed, and no 
further evidentiary development is needed, as the appellant's 
claim has been denied as a matter of law, and, as stated 
above, the appellant has been provided with notice of these 
laws.  Therefore, there is no reasonable possibility that any 
further assistance would aid in substantiating the claim.  

The Board also finds that the appellant is not prejudiced by 
its consideration of his claim pursuant to this new 
legislation in the first instance.  As set forth above, VA 
has already met any obligations to the appellant under this 
new legislation.  Moreover, the appellant has been offered 
the opportunity to submit evidence and argument on the merits 
of the issue on appeal, and has done so.  In view of the 
foregoing, the Board finds that the appellant will not be 
prejudiced by its actions and that a remand for adjudication 
by the RO would only serve to further delay resolution of his 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Basic Eligibility

In the instant case, the RO forwarded the service information 
provided by the appellant to the appropriate service 
department.  The RO sent a general request in January 1998.  

In February 1998, the service department responded that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  

The appellant has submitted two certifications, an Affidavit 
for Philippine Army Personnel as well as other evidence which 
essentially re-states the information he provided in his 
application and in the request for verification sent to 
ARPERCEN.  

During the December 1999 hearing the appellant testified that 
he did not use any other names or serial numbers during his 
service.  Transcript, p. 2.  During the hearing he submitted 
a document from the Philippine Red Cross noting Japanese 
compensation provided to him as a living prisoner-of-war.  

All of the above-mentioned documents fail to satisfy the 
requirements of 38 C.F.R. § 3.203 as acceptable proof of 
service, as they are not official documents of the 
appropriate U.S. service department.  Therefore, these 
documents may not be accepted by the Board as verification of 
the appellant's service for the purpose of receiving VA 
benefits.  

Furthermore, the evidence (including the appellant's own 
testimony) indicates that the appellant did not use any other 
names or serial numbers during service that would warrant a 
request to ARPERCEN for re-verification of service.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).

The service department's determination that the appellant did 
not serve as a member of either the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces, is binding upon the Board.  
Duro, supra.  

In light of the above, the claim for entitlement to basic 
eligibility for VA benefits based on recognized military 
service lacks legal merit and must, therefore, be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

As a final point of information, if an individual believes 
there is a reason to dispute the report of the service 
department, the proper course for that claimant is to pursue 
such disagreement with the service department, not VA.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).


ORDER

Basic eligibility for VA benefits is not established and the 
appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

